U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54107 COLORSTARS GROUP (Exact name of registrant as specified in its charter) Nevada 06-1766282 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10F, No. 566 Jung Jeng Rd. Sindian City, New Taipei City 231, Taiwan, R.O.C. (Address of principal executive offices) (949) 336-6161 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No x Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As ofMay 10,2016, there were 67,448,890 shares of common stock, par value $0.001, issued and outstanding. COLORSTARS GROUP FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3 Quantitative and Qualitative Disclosures About Market Risk 20 Item4 Controls and Procedures 20 PART II – OTHER INFORMATION Item1 Legal Proceedings 20 Item1A Risk Factors 21 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item3 Defaults Upon Senior Securities 21 Item4 Mine Safety Disclosures 21 Item5 Other Information 21 Item6 Exhibits 21 SIGNATURES 23 PART IFINANCIAL INFORMATION Item 1. Financial Statements. COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (IN US$) March 31, 2016 December 31, 2015 Assets Current assets: Cash and equivalents $33,547 $24,129 Accounts receivable, net of allowance for doubtful accounts of $91,293 at March 31, 2016 and $73,794 at December 31, 2015 Net of due from affiliate account of $556,759 at March 31, 2016 and $557,554 at December 31, 2015. 78,733 176,195 Inventory 420,050 420,635 Prepaid expenses and other current assets 33,225 37,349 Total current assets 565,555 658,308 Equipment, net of accumulated depreciation 57,109 62,864 Investments 121,118 109,380 Other assets 15,588 15,005 Total assets $759,370 $845,557 Liabilities and stockholders’ equity Current liabilities: Short term loan $525,891 $517,600 Accounts payable 44,652 152,142 Accrued expenses 13,154 12,997 Receipts in advance and other current liabilities 47,224 9,060 Total current liabilities 630,921 691,799 Commitments and contingencies Stockholders’ equity Common Stock –Par Value $0.001 67,448,890 shares issued and outstanding at March 31, 2016 and December 31, 2015 67,449 67,449 Additional paid in capital 3,112,230 3,112,230 Accumulated other comprehensive income 218,134 167,783 Accumulated deficit (3,269,364) (3,193,704) Total stockholders’ equity 128,449 153,758 Total liabilities and stockholders’ equity $759,370 $845,557 The accompanying notes are an integral part of the financial statements. COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATION AND COMPREHENSIVE LOSS (UNAUDITED) (IN US$) Three months ended March 31, 2016 2015 Net sales $122,009 $192,945 Cost of goods sold 82,050 134,377 Gross profit 39,959 58,568 Operating expenses Selling, general and administrative 108,004 132,916 Total operating expenses 108,004 132,916 Loss from operations (68,045) (74,348) Other income (expenses) Interest expense (net) (2,272) (3,229) Share of investee’s operating results (net) - - Gain (loss) on foreign exchange, net (11,072) (12,260) Other, net - 528 Loss before income tax (81,389) (89,309) Income tax benefit 5,729 8,343 Net loss (75,660) (80,966) Earnings per share attributable to common stockholders: Basic and diluted per share $0.00 $0.00 Weighted average shares outstanding: Basic and diluted 67,448,890 67,448,890 Comprehensive loss: Net loss (75,660) (80,966) Other comprehensive loss: Foreign currency translation gain(loss), net of taxes 50,351 17,967 Comprehensive loss $(25,309) $(62,999) The accompanying notes are an integral part of the financial statements. COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (IN US$) For three months ended March 31, 2016 2015 Cash flows from operating activities Net (loss) $(75,660) $(80,966) Depreciation and amortization 8,481 8,990 Provision for doubtful accounts 15,866 (2,550) Share of investment loss - - Changes in operating assets and liabilities: Accounts receivable 81,596 204,327 Inventories 585 (69,363) Prepaid expenses and other current assets 1,644 (6,088) Accounts payable (107,490) (63,217) Accrued expenses 157 (2,009) Receipts in advance and other current liabilities 38,164 65,508 Cash flows provided by (used for) operating activities (36,657) 54,632 Effect of exchange rate changes on cash and cash equivalents 46,075 13,964 Net increase in cash and cash equivalents 9,418 68,596 Beginning cash and cash equivalents 24,129 75,397 Ending cash and cash equivalents $33,547 $143,993 Supplemental disclosure of cash flow information Cash paid during the period for: Interest $2,272 $3,231 Tax paid $- $- The accompanying notes are an integral part of the financial statements. COLORSTARS GROUP AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS FOR THE THREE MONTH PERIODS ENDED MARCH 31, 2 (UNAUDITED) Note 1 – Nature of Business and Basis of Presentation Nature of Business – Circletronics Inc., now ColorStars Group (“the Company”), was incorporated in Canada on January 21, 2005. Circletronics Inc., was redomiciled to Nevada and its name changed to ColorStars Group on November 3, 2005. ColorStars Group owns 100% of the shares of ColorStars Inc. Color Stars Inc. (“Color Stars TW”, “the Subsidiary”) was incorporated as a limited liability company in Taiwan, Republic of China in April 2003 and commenced its operations in May 2003. The Subsidiary is mainly engaged in manufacturing, designing and selling light-emitting diode and lighting equipment. Basis of Presentation - The accompanying unaudited consolidated financial statements of ColorStars Group and Color Stars Inc. (“the Company”) have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to the Quarterly Report on Form 10-Q and Rule10-01 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for a complete presentation of the financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair statement of the financial position, results of operations and cash flows for the three months ended March 31, 2016 and 2015 have been included. For further information, refer to the consolidated financial statements and footnotes included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2015. Operating results for the three months ended March 31, 2016 are not necessarily indicative of the results to be expected for any subsequent interim period or for the year ending December 31, 2016. Basis of Consolidation - The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All intercompany accounts and transactions have been eliminated. Note 2 - Recent Adopted Accounting Pronouncements Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income - In February 2013, the Financial Accounting Standards Board (“FASB”) issued ASU 2013-02, which requires disclosure of significant amounts reclassified out of accumulated other comprehensive income by component and their corresponding effect on the respective line items of net income. This guidance is effective for the Company beginning in the first quarter of 2013. The adoption of ASU 2013-02 only impacted disclosure requirements and did not have any effect on the operating results or the financial condition. Note 3 - Recently Issued Accounting Pronouncements Foreign Currency Matters – Effective December 15, 2014, the Financial Accounting Standards Board ("FASB") issued ASU No. 2013-05, Foreign Currency Matters. The parent entity is required to release any related cumulative translation adjustment into net income when the entity ceases to have a controlling financial interest in a subsidiary or group of assets. A pro rata portion of the cumulative translation adjustment should be released into net income upon a partial sale of such an equity method investment. Note 4 - Concentration of Risk Financial instruments that potentially subject the Company to significant concentration of credit risk consist principally of accounts receivable, cash and cash equivalents. The Company’s cash and cash equivalents are maintained with high quality institutions, the compositions and maturities of which are regularly monitored by COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS management. Through March 31, 2016, the Company had not experienced any losses on such deposits. Accounts receivable include amounts due from customers primarily in the manufactory industry. The Company performs ongoing credit evaluations of its customers’ financial condition and limits the amount of credit extended when deemed necessary, but generally requires no collateral. The Company also maintains allowances for potential credit losses. In estimating the required allowances, the Company takes into consideration the overall quality and aging of the receivable portfolio, the existence of a limited amount of credit insurance and specifically identified customer risks. Through March 31, 2016, such losses have been within management’s expectations. For the three months ended March 31, 2016, products sold to the Company’s largest customer, accounted for approximately 64.23%. Products purchased from the Company’s first two largest suppliers were accounted for approximately 39.39% of the total purchases. Note 5 - Earnings Per Share Basic net loss per share is computed by dividing net loss for the period by the weighted average number of shares of common stock outstanding during the period. The following table sets forth the computation of basic and diluted net loss per share for the periods indicated: Three months ended Mar 31, 2016 2015 Net loss attributable to common stockholders $(75,660) $(80,966) Weighted average common stock outstanding - Basic and diluted 67,448,890 67,448,890 Earnings per share attributable to common stockholder Basic and diluted $.00 $.00 Note 6 - Accumulated Other Comprehensive loss The components of accumulated other comprehensive loss were as follows: Foreign currency translation Balance, December 31, 2015 167,783 Foreign currency translation, net of taxes 50,351 Balance, March 31, 2016 218,134 Balance, December 31, 2014 198,581 Foreign currency translation, net of taxes 17,967 Balance, March 31, 2015 216,548 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 7 - Long Term Investment March 31, 2016 December 31, 2015 Cost method investment – Anteya Technology Corp Carrying value of investment at the beginning $109,380 $137,767 Share of associate’s loss - - Exchange difference 11,738 (28,387) Carrying value at the end 121,118 109,380 $121,118 $109,380 The Company adopted the provisions of ASC 820, which require us to determine the fair value of financial assets and liabilities using a specified fair-value hierarchy. The objective of the fair-value measurement of our financial instruments is to reflect the hypothetical amounts at which we could sell an asset or transfer a liability in an orderly transaction between market participants at the measurement date (exit price). ASC 820 describes three levels of inputs that may be used to measure fair value, as follows: Level 1 inputs are quoted prices in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. Level 2 inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. Level 3 inputs are unobservable inputs for the asset or liability that are supported by little or no market activity and that are significant to the fair value of the underlying asset or liability. Anteya Technology Corp (Anteya) is a private company incorporated in Taiwan. The equity interest held by the Company is 13.68% on March 31, 2016. The unaudited financial information of Anteya Technology Corp. as of March 31, 2016 and December 31, 2015 and for three months ended March 31, 2016 and 2015 (in US dollars) are as follows: COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Balance sheet March 31, 2016 December 31, 2015 Current assets $4,444,766 $3,849,571 Non-current assets 870,520 723,833 Total assets 5,315,286 4,573,404 Current liabilities 2,258,306 1,361,178 Non-current liabilities 1,518,583 1,590,979 Stockholders’ equity 1,538,397 1,621,247 Total stockholders’ equity and liabilities $5,315,286 $4,573,404 Three months ended March 31, Statement of operation 2016 2015 Net sale $885,774 $416,265 Cost of goods sold (688,524) (381,758) Gross profit 197,250 34,507 Operating and non-operating expenses (350,410) (261,906) Net profit $(153,160) $(227,399) Note 8 - Inventory Inventories stated at the lower of cost or market value are as follows: March 31, 2016 December 31, 2015 Finished goods $746,566 $742,003 Allowance for Inventory Valuation and Obsolescence Losses (326,516) (321,368) Total $420,050 $420,635 Note 9 - Income Taxes The Company is subject to U.S. federal income tax as well as income tax in states and foreign jurisdictions. For the major taxing jurisdictions, the tax years 2006 through 2015 remain open for state and federal examination. The Company believes assessments, if any, would be immaterial to its consolidated financial statements. With respect to the foreign jurisdiction, the Company is no longer subject to income tax audits for the year 2015 (inclusive). The income tax provision information is provided as follows: COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Three months ended March 31, 2016 2015 Component of income (loss) before income taxes: United States $(14,049) $(25,612) Foreign (67,340) (63,697) Net loss $(81,389) $(89,309) Provision for income taxes Current U.S. federal - - State and local - - Foreign $5,729 8,343 Income tax benefit $5,729 $8,343 Note 10 - Accrued Expenses March 31, 2016 December 31, 2015 Salaries and allowance $9,141 $8,983 Insurance 4,013 4,014 Tax payable - - $13,154 $12,997 Note 11 - Bank Short Term Debt March 31, 2016 December 31, 2015 Bank loan payable to Taiwan banks $525,891 $517,600 The Company signed revolving credit agreements with a lending institution. The interest rate on short-term borrowings outstanding as of March 31, 2016 is 1.8% per annum, as of December 31, 2015, interest rate is 1.94% per annum. The short term debt is secured by: personal guarantee from directors the realty property of spouse of directors March 31, 2016 December 31, 2015 Bank loan payable to Taiwan banks $525,891 $517,600 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The Company signed revolving credit agreements with a lending institution. The interest rate on short-term borrowings outstanding as of March 31, 2016 is 1.8% per annum, as of December 31, 2015, interest rate is 1.94% per annum. The short term debt is secured by: personal guarantee from directors the realty property of spouse of directors Note 12 - Geographic Information Product revenues for the three months ended March 31, 2016 and 2015 are as follows: Three months ended Mar 31, 2016 2015 Customers based in: Europe $40,708 $82,697 Asia 1,921 6,078 United States 78,648 104,170 Others 732 - $122,009 $192,945 Note 13 - Related Party Transactions The Company has recorded expenses for the following related party transactions for three months ended March 31, 2016 and 2015: Three months ended March 31, 2016 2015 Purchase from Anteya Technology Corp $22,672 $33,402 Rent paid to Mr. Wei-Rur Chen 10,842 11,446 As of the balance sheet date indicated, the Company had the following liabilities recorded with respect to related party transactions: March 31, 2016 December 31, 2015 Anteya Technology Corp Due from affiliate (liabilities) $917 $712 The Company leases office space from Mr. Wei-Rur Chen which the term for the agreement is from November 2015 to November 2020. The Company conducted business with a related party company Anteya Technology Corp. The Company owns 13.68% of the outstanding common stock of Anteya Technology Corp as of March 31, 2016. All transactions were at market-based prices. COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 14 - Commitments Three months ended March 31, 2016 2015 Rent expenses $10,842 $19,973 The company leases an office in Taiwan under an operating leases. Minimum future rental payments due under non-cancelable operating leases with remaining terms at March 31, 2016 are as follows: 2016 $52,634 Note 15 – Subsequent Events The Company evaluated all events subsequent to March 31, 2016 through the date of the issuance of the financial statements, there are no other significant or material transactions to be reported. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Forward Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes”, “project”, “expects”, “anticipates”, “estimates”, “intends”, “strategy”, “plan”, “may”, “will”, “would”, “will be”, “will continue”, “will likely result”, and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and we are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Overview (a) Business Overview . ColorStars Group (“we”, “us”, “our”, the “Company”) was initially incorporated in the Province of Ontario, Canada on January 21, 2005. On November 3, 2005, we converted to a Nevada corporation. We are a vertically integrated lighting company that develops light emitting diodes (“LED”) based lighting products for general consumer applications as well as LED lighting products for professional lighting installations. Our LED lighting application development activity ranges from LED packaging to optical lens and heat management, from retrofit LED lamps and bulbs to lighting fixtures designed for general and special lighting applications. (b) Significant Business Transactions Overview . On July 24, 2005, we entered into an acquisition agreement with ColorStars, Inc., a Taiwanese corporation (“ColorStars Taiwan”), pursuant to which, on February 14, 2006, the shareholders of ColorStars Taiwan were issued shares of our Company in exchange for their shares of ColorStars Taiwan. This resulted in ColorStars Taiwan becoming a wholly owned subsidiary of the Company. Specifically, for each share of common stock outstanding of ColorStars Taiwan (1,500,000 shares of ColorStars Taiwan were issued and outstanding at such time), 20 shares of our common stock were issued in exchange for each such share (the aggregate of 30,000,000 shares of our common stock). On March 20, 2009, ColorStars Taiwan acquired 50.4% of the outstanding common shares of Fin-Core Corporation, a Taiwanese corporation (“Fin-Core”) for a cash consideration of US $468,262. This resulted in Fin-Core becoming a subsidiary of ours. The purchase price for the common shares of Fin-Core was determined through private negotiations between the parties and was not based upon any specific criteria of value.Fin-Core is principally engaged in the design and manufacturing of thermal management devices, the design and manufacturing of electrical and lighting devices and trade, and the import and export of electrical and lighting devices. On July 7, 2010, ColorStars Taiwan sold 30.4% of its common shares of Fin-Core to Meiloon Industrial Co., Ltd., a publicly traded company on the Taiwan Stock Exchange, for a cash offering of US $429,000. As a result of this transaction, ColorStars Taiwan owned only 20% of the outstanding common shares of Fin-Core. On August 5, 2009, ColorStars Taiwan acquired a 51% equity interest in Jun Yee Industrial Co., Ltd., a Taiwanese corporation (“Jun Yee”) for a cash consideration of US $536,000. The purchase price for the equity interest in Jun Yee was determined through private negotiations between the parties and was not based upon any specific criteria of value. Upon acquiring the equity interest, Jun Yee became a subsidiary of ours. The principal activity of Jun Yee is the manufacturing of LED light. On November 26, 2010, ColorStars Taiwan entered into two related stock purchase agreements whereby ColorStars Taiwan sold all of its shares of Jun Yee common stock to Mr. Ming-Chun Tung and Ms. Ming-Fong Tung. Pursuant to the stock purchase agreement entered into with Mr. Ming-Chun Tung, ColorStars Taiwan sold 265,000 shares of its Jun Yee common stock to Mr. Ming-Chun Tung at a price per share of NTD $23 (USD $0.76) for a total purchase price of NTD $6,095,000 (USD $200,427). Furthermore, pursuant to the stock purchase agreement entered into with Ms. Ming-Fong Tung, ColorStars Taiwan sold 500,000 shares of its Jun Yee common stock to Ms. Ming-Fong Tung at a price per share of NTD $23 (USD $0.76) for a total purchase price of NTD $11,500,000 (USD $378,165). As a result of the transactions consummated above, Jun Yee is no longer our subsidiary. In October 2011, Fin-Core decided to increase its capital by issuing 3,000,000 new shares at par value of NTD10 per share. The Company was entitled to subscribe for up to 600,000 shares for NTD 6,000,000. However, the Company chose not to participate in the subscription of any newly issued shares of Fin-Core. As a result, on November 4, 2011, the Company’s equity interest in Fin-Core decreased to 11.43% from 20% after issuance of 3,000,000 new shares. On Dec. 20, 2012, Fin-Core Corporation decreased its total shares from 7,000,000 to 500,000. The Company’s invested cost and percentage of shareholding were unchanged after the share consolidation. The Company held 57,143 shares in Fin-Core after the consolidation. On December 28, 2012, Fin-Core increased its total shares to 1,100,000 shares with a new capital injection. The Company decided to not participate in the new share subscription and kept its total shares at 57,143. As a result, on December 31, 2012, the Company's equity interest in Fin-Core decreased to 5.19%. As a result of the consolidation and subsequent increase in outstanding shares, Fin-Core is no longer deemed our subsidiary. In 2004, ColorStars, Inc. based in Taiwan acquired 20% of the outstanding common shares of Anteya Technology Corporation. Anteya provides the OEM service to us for the TRISTAR, EZSTAR, R4, LUXMAN, and HB series of product lines. On August 16, 2012, Anteya increased its share capital from 5,000,000 shares to 6,500,000 shares, and we subscribed for 300,000 additional shares at par value. The Company now holds a total of 1,300,000 shares in Anteya representing a total investment of NTD $27,304,000 (USD $910,492). The Company did not subscribe additional shares in Anteya when Anteya increased its outstanding shares from 6,500,000 shares to 7,500,000 shares. As a result, the Company’s equity position in Anteya decreased from 20% to 17.33%. On October 13, 2008 we acquired 2,800 shares in a German company, Phocos AG. On May 27, 2013, the Company sold its 2,800 shares of Phocos AG to MUUS Horizen Fund 1, LP for $30 EU per share ($84,000 EU in total). The Company has no remaining stake in Phocos AG. (c) Material Transactions During the Reporting Period . None. Results of Operations Comparison of Three Months Ended March 31, 2016 to Three Months Ended March 31, 2015 Net Sales. Net sales decreased to $122,009 for the three months ended March 31, 2016, from $192,945 for the three months ended March 31, 2015. The decrease in sales was due to global competition and lack of new products launching this period. Cost of Goods Sold. Cost of goods solddecreased to $82,050 for the three months ended March 31, 2016 from $134,377 for the three months ended March 31, 2015. Thedecreasein cost of goods sold was primarily due tothe decrease in overall sales. Gross Profit. Gross profitdecreased to $39,959 for the three months ended March 31, 2016 from $58,568 for the three months ended March 31, 2015. Thedecreasein gross profit was primarily due to improved operating efficiencies. Gross Profit Percentage. Gross profit percentage increased to 32.75% for the three months ended March 31, 2016 from 30.35% for the three months ended March 31, 2015. The increase in gross profit percentage was primarily due to high profit items movement during the period. Selling, General and Administrative Expenses. Selling, general and administrative expensesdecreased to $108,004 for the three months ended March 31, 2016 from $132,916 for the three months ended March 31, 2015. Thedecreasein selling, general and administrative expenses is primarily related toclosing the California sales office. Research and Development Expenses . Research and development (R&D) expensesremained constant at $0 for the three months ended March 31, 2016 as compared to $0 for the three months ended March 31, 2015. The lack of research and development expenditure was due to overall lack of profitability. Depreciation and Amortization. Depreciation and amortizationdecreased to $8,481 for the three months ended March 31, 2016 from $8,990 for the three months ended March 31, 2015. The decrease in depreciation and amortization was mainly due to the decrease of asset values over time. Interest Expense . Interest expensedecreased to $2,272 for the three months ended March 31, 2016 from $3,231 for the three months ended March 31, 2015. The increase in interest expense was due to foreign exchange conversion and lower interest rate for the period. Net Income (loss). For the three months endedMarch 31, 2016, we incurred a net loss of$(75,660)as compared to a net loss of$(80,966)for the three months endedMarch 31, 2015. The net loss was primarily a result ofless revenue for the period along with the profit margin not being enough to cover the operating cost. Financial Condition, Liquidity and Capital Resources Our revenues are primarily derived from the sale of LED devices and systems. Although our financial results are mainly dependent on sales, general and administrative, compensation and other operating expenses, our financial results have also been dependent on the level of market adoption of LED technology as well as general economic conditions. Lighting products remained relatively static for 50 years until recently, when lighting became one of the last major markets to be transformed substantially by new technology. Because LED technology remains an emerging and expensive technology that has only recently become more economically viable, market adoption has been slow. Given the recent economic downturn, liquidity has been constrained forcing institutions and individuals to substantially reduce capital spending to focus only on critical path expenditures. LED lighting products have been a discretionary rather than mandatory investment, and as a result, sales of our devices and systems have been negatively impacted. We believe that as the global economy grows and provides institutions and individuals with greater liquidity, sales of our devices and systems will increase. Increased market awareness of the benefits of LED lighting, increasing energy prices and the social movement influencing individuals and institutions towards greater investment in energy-efficient products and services will have, we believe, an increasingly positive impact on our sales in the future. Additionally, we intend to utilize our strategic partnerships to help us reduce the component and production costs of our devices and systems in order to offer them at competitive prices. Further, we believe our ability to provide attractive financing options to our clients with respect to the purchase of our devices and systems will positively affect our sales. Net cash provided by (used in) operating activities. During the three months ended March 31, 2016, net cash provided in operating activities was $(36,657) compared with $54,632 used in operating activities for the three months ended March 31, 2015. The cash flow provided in operating activities in the three months ended March 31, 2016 was primarily the result of the Company’s increase in accounts payable payments and operating net loss.The cash flow used in operating activities in the three months ended March 31, 2015 was primarily the result of the Company incurring a net loss, an increase of accounts receivables and a decrease in account payables Net cash provided by (used in) investing activities . During the three months ended March 31, 2016, net cash used in investing activities was $-0- compared with $-0- used in investing activities for the three months ended March 31, 2015. Net cash provided by (used in) financing activities. During the three months ended March 31, 2016, net cash used in financing activities was $-0- compared with $-0- used in investing activities for the three months ended March 31, 2015. We currently anticipate that our available cash and cash resources from expected revenues will be sufficient to meet our anticipated working capital and capital expenditure requirements for at least the next twelve months. We currently have an outstanding short-term loan with Bank SinoPac of Taiwan. We entered into one written, short-term loan agreements with this bank on February 24, 2016. The loan is secured by real property of Tsui-Ling Lee, spouse of Wei-Rur Chen, our president and CEO. The terms of the loan agreement is described in further detail in the chart below: Lender Borrower Loan Amount Term Interest Rate Bank SinoPac of Taiwan ColorStars, Inc. Seventeen Million New Taiwan Dollars (NTD $17,000,000)(1) February 24, 2016 to August 23, 2016 Fixed at 1.80% per annum (1) NTD $17,000,000 is approximately USD $525,891.00 Our continued existence is dependent upon several factors, including increased sales volumes, collection of existing receivables and the ability to achieve profitability from the sale of our products. In order to increase our cash flow, we are continuing our efforts to stimulate sales. Recent Developments There are no recent developments to report. Inflation At this time, we do not believe that inflation and changes in price will have a material effect on operations. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Related Party Transactions The Company leases office space from Mr. Wei-Rur Chen. The term for the lease agreement is from November 2010 to November 2015. During the three months ended March 31, 2016, the Company paid USD $ in rent pursuant to this lease agreement. Mr. Wei-Rur Chen owns one hundred percent (100%) interest in the lease agreement. Mr. Wei-Rur Chen is the President, Chief Executive Officer, Chief Financial Officer, and Chairman of the Board of the Company, as well as beneficial owner of more than five percent (5%) of the Company’s common stock. The Company also conducted business with a related party company Anteya Technology Corp. The Company owns 13.68% of the outstanding common stock of Anteya Technology Corp as of March 31, 2016. All transactions were at market-based prices. Item 3. Quantitative and Qualitative Disclosures About Market Risk. As we are a smaller reporting company, we are not required to provide the information required by this item. Item 4. Controls and Procedures. Evaluation of disclosure controls and procedures. We maintain disclosure controls and procedures (as defined in Exchange Act Rule 13a-15(e)) that are designed to assure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosures. As required by exchange Act Rule 13a-15(b), as of the end of the period covered by this report, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, we evaluated the effectiveness of our disclosure controls and procedures. Based on this evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective as of that date. Changes in internal control over financial reporting. There were no changes in our internal controls over financial reporting that occurred during our most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. PART IIOTHER INFORMATION Item 1. Legal Proceedings. There are no legal proceedings that have occurred within the past five years concerning our directors or control persons which involved a criminal conviction, a criminal proceeding, an administrative or civil proceeding limiting one’s participation in the securities or banking industries, or finding of securities or commodities law violations. Item 1A.Risk Factors. As we are a smaller reporting company, we are not required to provide the information required by this item. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. (a)Unregistered Sales of Equity Securities. None. (b)Use of Proceeds. Not applicable. (c)Purchases by the Issuer and Affiliated Purchasers of Equity Securities. None. Item 3.Defaults Upon Senior Securities. None. Item 4.Mine Safety Disclosures. Not applicable. Item 5. Other Information. None. Item 6.
